Citation Nr: 1118102	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to a rating in excess of 10 percent for chronic fatigue syndrome (CFS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his mother.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1992, including service in Southwest Asia from October 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the Veteran's claims service connection for pancreatitis and for an increased rating for CFS.  The Veteran perfect appeals to both issues.

In January 2011, the Veteran, his spouse and his mother testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is in the record.  Additional lay statements were provided, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional development is warranted on the Veteran's claims.

In various statements and during the January 2010 videoconference hearing, the Veteran reported that he has received and is currently receiving ongoing and continuous treatment by VA at the Newington and West Haven VA Medical Centers (VAMCs).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, a remand is necessary to obtain outstanding VA medical records.

A March 9, 2010 VA addendum reflects that the Veteran was applying for Social Security Administration (SSA) disability benefits.  There is no evidence of VA having made efforts to obtain SSA records.  Such records must be obtained before a decision on the claims can be made.

With regard to pancreatitis, the Board notes that the Veteran was hospitalized twice for abdominal pain and diagnosed with pancreatitis in 2009 from February 23 to February 25 and from June 21 to June 23 at the William W. Backus Hospital in Norwich, Connecticut, that an endoscopy also was performed at the Lawrence & Memorial (L&M) Hospital in New London, Connecticut in March 2010, that a private pathology review of an endoscopic biopsy was done in April 2010, and that the Veteran was scheduled for a colonoscopy at the Backus Hospital with Dr. J. A. P in April 2010.  Moreover, October 2009 and January 2010 VA administrative notes reflect the receipt of office notes from the Norwich GI Associates.  In addition, the Board notes that a March 10, 2010 VA primary care clinic visit record reveals that, on January 2, 2010, the Veteran slipped on ice at work and struck the rear of his head, developed nausea in the ambulance enroute to the hospital and vomited, and developed abdominal pain and expanding abdominal girth while awaiting evaluation of his head injury.  Eventually, he was diagnosed with a concussion, pancreatitis with peritonitis, and a left lower leg arterial occlusion (clot).  The Veteran was in the hospital for several weeks.  None of these private treatment records have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, the Veteran should be asked to sign authorizations for release of worker's compensation and private healthcare records.

In various statements and during the Board hearing, the Veteran and various family members contend that it was not until after serving in Southwest Asia that he began to have abdominal pain and was later diagnosed with pancreatitis.  On remand, the Veteran should be scheduled for a VA digestive systems examination to ascertain the nature and etiology of his currently-diagnosed pancreatitis.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moreover, in various statements and during the Board hearing, the Veteran and his family members reported that his CFS is worse and that he deserves an increased rating.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the April 2009 VA examiner noted that the Veteran reported worsening muscle pain due to his service-connected CFS; however, this examiner indicated that it was likely as not that the Veteran's newly-diagnosed and untreated severe obstructive sleep apnea (OSA) was a contributing to his symptoms and suggested that he be re-evaluated six to nine months after starting on continuous positive airway pressure (CPAP) machine to determine the level of impairment that is due only to CFS.  In this regard, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  VA's duty to assist also includes conducting studies, tests or examinations recommended by a VA examiner.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991).  Hence, another VA examination to determine the current severity of the Veteran's service-connected CFS is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Connecticut VA Healthcare System, dated between July 13, 2006 and February 27, 2009, and since April 8, 2010.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for a January 2, 2010 job-related injury and pancreatitis and ask him to provide authorization to enable VA to obtain all pertinent records from: the William W. Backus Hospital since January 2009, to include copies of hospitalization records in February 2009 and June 2009 and of an April 2010 colonoscopy report; the Norwich GI Associates, P.C.; Dr. J.A.P. of Norwich, Connecticut; a March 2010 endoscopic report from the L&M Hospital in New London, Connecticut; a private pathology review of an endoscopic biopsy done in April 2010; and copies of all records pertaining to a January 2, 2010, job-related injury, to include any worker's compensation records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA digestive system examination, to ascertain the nature and etiology of the Veteran's pancreatitis.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions, including his testimony and lay statements of record.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of the Veteran's pancreatitis and should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that this disorder (1) was incurred in or aggravated during active duty, to include as due to service in Southwest Asia during the Persian Gulf War, and/or (2) was proximately caused by or worsened by any service-connected disability.  The Veteran is currently service-connected for migraine headaches and CFS.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the above opinions, the examiner should discuss the Veteran's assertions.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA examination, to ascertain the nature and severity of his service-connected CFS.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination, the examiner should describe the presence or absence of the following: debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, and confusion) or a combination of other signs and symptoms.  The examiner should indicate whether the Veteran's symptoms are nearly constant or wax and wane; whether his CFS is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician) and the length of such incapacitation if the symptoms wax and wane on a per year basis; and, if the Veteran's symptoms are nearly constant, the percentage of restriction of routine daily activities versus the pre-illness level.  In particular, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected CFS and migraine headaches from that which is attributable to any other diagnosed physical or psychiatric disability or are residuals of a January 2010 job-related injury.  For example, the examiner should comment on whether the Veteran's OSA is a separate and distinct disability from his CFS.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The examiner also should indicate if the Veteran is currently taking continuous medication to treat his CFS.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims, in light of all pertinent evidence and legal authority.  With regard to the Veteran's increased rating claim, VA should document its consideration of whether: (1) "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), and (2) the Veteran's OSA is a separate and distinct disability from his CFS, are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


